Citation Nr: 0110257	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  98-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for residuals of a 
left knee injury.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by which the RO 
established entitlement to service connection for 
postoperative residuals of a knee injury.  In its current 
status, the case returns to the Board following completion of 
evidentiary development made pursuant to its April 1999 
remand.  

I note that in Fenderson v. West, 12 Vet. App. 119 (1999) the 
U.S. Court of Veterans Appeals (now the U.S. Court of Appeals 
for Veterans Claims, hereinafter the Court), held, in part, 
that the RO never issued a statement of the case concerning 
an appeal from the initial assignment of a disability 
evaluation, as the RO had characterized the issue in the 
statement of the case as one of entitlement to an increased 
evaluation.  Fenderson involved a situation in which the 
Board concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  The Court remanded the matter to the 
Board for the issuance of a statement of the case, which 
would thereby give the appellant another opportunity to file 
a timely substantive appeal.  

The veteran's case may be distinguished from the facts in 
Fenderson, as the statement of the case did provide him with 
the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assigned 
rating.  Also, the statement of the case did not identify the 
issue in the same manner as did the RO in Fenderson.  Rather 
it identified the issue as:  "Evaluation of left knee 
injury".  Moreover, the veteran's substantive appeal was 
filed in a timely manner, and it is clear from the record 
that he is seeking a higher rating for his service-connected 
disability.  Accordingly, there is no need to remand for 
clarification of the nature of the issue on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's residuals of a left knee injury consist of 
mild crepitus in the left patella, and mild tenderness with 
his attempt at McMurray's testing.  

3.  The veteran has a normal range of motion and has not 
demonstrated muscle atrophy, skin changes indicative of 
disuse, abnormal weight bearing, or any disturbance of his 
ambulation; moderate impairment of the left knee or ankle has 
not been demonstrated.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for 
residuals of a left knee injury have been satisfied.  38 
U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a, Code 5262 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for residuals of a left knee injury in a May 1998 rating 
decision.  A noncompensable rating was assigned under the 
provisions of 38 C.F.R. § 4.71a, Code 5262 that pertains to 
impairment of the tibia and fibula.  

In every instance, as in this case, where the rating schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

The minimal schedular evaluation 10 requires slight knee or 
ankle disability.  The next higher evaluation of 20 percent 
requires moderate knee and ankle disability.  
38 C.F.R. § 4.71a, Code 56262.  

For the reasons and bases set forth below, I find that the 
clinical record supports a finding of slight knee disability 
that would be consistent of an evaluation of no more than 10 
percent.  When examined in June 2000 the veteran demonstrated 
a normal range of motion, as characterized by a range of 
motion from 0 to 140 degrees in the left knee.  Nevertheless, 
he demonstrated crepitation on motion about the left knee.  

The Board has also considered whether the veteran has 
demonstrated the functional loss that would be equivalent to 
a higher evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca 
v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The veteran demonstrated mild tenderness of the in the joint 
upon attempting the McMurray's testing.  This finding plus 
evidence of crepitus on motion more nearly approximates an 
evaluation of 10 percent for slight impairment in the knee 
joint.  38 C.F.R. § 4.7.  However, the veteran has not shown 
moderate impairment of the knee or ankle that would satisfy 
the requirements for an evaluation of 20 percent.  

Likewise, neither the medical records and reports nor the 
veteran's statements show the presence of such factors as 
weakened or abnormal movement, excess fatigability; 
incoordination, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a rating higher 
than 10 percent.  In view of the foregoing the preponderance 
of the evidence favors an initial rating of 10 percent for 
residuals of a left knee injury.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

I note that at the February 1999 hearing the veteran 
testified that he missed days from work because of his left 
knee.  He explained that his work required him to stand and 
walk for 10 hours a day.  In addition, he testified that he 
had functional limitations in the lower extremity, noting in 
particular that he was unable to squat fully.  However, the 
most recent VA examination showed that he was able to squat 
fully as well as arise from a squatting position.  Moreover, 
the examiner noted that functionally, the veteran had no 
limitations for his ordinary activities, although the veteran 
was advised to limit his excessive walking.  The veteran has 
not required frequent hospitalization and has not 
demonstrated marked interference with his employment.  
Consequently, the veteran has not demonstrated either that 
his schedular evaluation is not adequate or that he has an 
exceptional disability picture.  In view of the foregoing, 
consideration of an extraschedular evaluation for residuals 
of a left knee injury is not warranted at this time.  


ORDER

An initial evaluation 10 percent for residuals of a left knee 
injury is granted, subject to controlling regulations 
applicable to the payment of monetary awards.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

